Citation Nr: 0620731	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  05-08 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and C.W.




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, which denied the benefits sought on 
appeal.  The appellant is the veteran's surviving spouse.  
She appeared at a hearing before the undersigned Veterans Law 
Judge sitting at the RO in May 2006.


FINDINGS OF FACT

1.  The veteran's amended Certificate of Death indicates he 
died in January 2004; the immediate cause of death was listed 
as colon cancer with another significant condition 
contributing to death but not resulting in the underlying 
cause noted as post-traumatic stress disorder (PTSD).

2.  During the veteran's lifetime, service connection was 
established for PTSD evaluated as 50 percent disabling and 
after his death a pending claim for service connection for 
bilateral hearing loss was granted with a 0 percent 
(noncompensable) evaluation assigned.  

3.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor did a service-
connected disability contribute substantially or materially 
to cause death, nor did a service-connected disability 
combine to cause death or aid or lend assistance to the 
production of death.

4.  The veteran did not die of a service-connected 
disability, or have a total disability permanent in nature 
resulting from a service-connected disability, or die while a 
disability so evaluated was in existence.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
1101, 1110, 1112, 1131, 1310 (West 2002 & Supp. 2005); 38 
C.F.R. 3.303, 3.310, 3.312, 3.316 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The claimant must also be notified to 
submit all evidence in his or her possession, what specific 
evidence he or she is to provide, and what evidence VA will 
attempt to obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in April 2004 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a).  Written correspondence provided in May 2006 
provides notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal. 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development and there is no 
pertinent evidence which is not currently part of the claims 
file.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of her claims. 

Background

The cause of death on the veteran's original death 
certificate dated in January 2004 as colon cancer.  An 
amendment to the death certificate issued in March 2004 added 
PTSD as a significant condition contributing to death but not 
resulting in the underlying cause of death.

During the veteran's lifetime he was service connected for 
PTSD evaluated as 50 percent disabling.  The veteran's claim 
for service connection for bilateral hearing loss was pending 
at the time of his death.  By a rating decision dated 
November 2004, service connection was established for 
bilateral hearing loss rated at a noncompensable level.

The veteran's service medical records are silent for 
complaints, treatment, or diagnosis for colon cancer or 
related disorders.  

The veteran was diagnosed with colon cancer with liver 
metastasis in February 2003 during an annual physical.  VA 
records reflect that a health care provider noted at that 
time that the veteran's wife had reported that he had had 
"irritable bowel syndrome" for year.  

On her April 2004 claim for Dependency and Indemnity 
Compensation, Death Pension, and Accrued Benefits, and on her 
May 2004 statement, the appellant claimed that the veteran 
denied and ignored his physical health because of his PTSD 
until he developed Stage IV colon cancer.

A review of the claims file shows that during the decades 
after service the veteran was treated by VA and private 
medical care providers for various disorders, including 
asthma, back pain, dental pain, and proteinuria.  With 
respect to the last, it was noted that on several occasions 
the veteran ignored recommendations for follow-up laboratory 
testing.  The veteran had a pulmonary consultation in April 
2002.  The consultation noted no abdominal pain, no nausea or 
emesis, no diarrhea or constipation, and no blood per rectum 
reported.  Stool was noted as "heme negative."  

The veteran was diagnosed with colon cancer with liver 
metastasis in February 2003 after a workup from a positive 
guaiac test found during an annual physical.  The veteran was 
treated with a right colectomy and chemotherapy.  Treatment 
records show that the veteran was an active participant in 
health care decisions, asking many questions regarding his 
disease and management thereof.  It was noted that the 
veteran talked a lot about what he wanted to do if the 
current treatment did not work and he stated he wanted things 
to kill the cancer cells not inhibit angiogenesis.

In August 2003 the RO obtained an advisory opinion from a VA 
physician who noted that a review of the literature did not 
support a link between Agent Orange exposure and colon 
cancer.

At his VA psychiatric examination in November 2003, the 
examiner did not indicate any avoidance or refusal of medical 
treatment by the veteran, nor does the report of this 
examination reflect that the veteran's competency was 
compromised by PTSD. 

In May 2004 B.K, Ph.D, wrote that he had worked for VA as a 
readjustment counselor and that he was aware of the problems 
the veteran had due to his combat experiences prior and at 
the time their sessions ended in the early 1990s.

A September 2004 letter from R.K., a friend of the veteran, 
indicated that he tried to persuade the veteran to get a 
physical examination when the new Kenai VA Medical Center 
opened, but he kept putting it off.  The veteran's friend 
believed the reason for the veteran putting off the physical 
was that he did not care.  He stated that like many other 
veterans that suffer from PTSD, the veteran chose to ignore 
his health.  

A letter from Gonzalo Araoz-Fraser, M.D., received in March 
2005 indicated that the physician reviewed the veteran's 
medical records and noted that as early as 1983 the veteran 
showed a distinct lack of regard for his health, was a "no 
show" for appointments and failed to take prescribed 
medicine in proper doses.  Received at this time were 
numerous records, with entries highlighted in support of this 
statement.

A letter from G.S. received in April 2005 stated that the 
veteran had been his best friend and, because his own family 
had a history of colon cancer, he always encouraged the 
veteran to have check ups for colon cancer as well.  He noted 
that the veteran indicated that he would not have a 
colonoscopy done after his friend told him he had the 
procedure.

At her May 2006 Travel Board hearing, the appellant testified 
that because of the veteran's PTSD he was completely in 
avoidance about his personal health, his personal care, and 
lifestyle.  She stated she would have to make medical 
appointments for the veteran.  She also noted that the 
veteran's personal hygiene was terrible and he had rotting 
teeth.  The appellant stated that he did seek medical 
treatment for his asthma and did take medication, but would 
lapse and he would end up in the hospital.  She stated the 
veteran was offered colon cancer screening tests by his 
doctors as early as five years before his diagnosis but he 
refused.  The appellant testified that the veteran's doctor 
told him he would not give the veteran his asthma medication 
unless he submitted to colon cancer screening, which led to 
the colon cancer diagnosis.  

Received at the hearing were internet articles from the 
National Cancer Society, on the subject of colorectal cancer 
screening, and from VA's National Center for PTSD on the 
topic of avoidance.

Analysis

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, such as cancer, will be presumed to be related 
to service if manifested to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2005).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2005) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2005) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; chronic lympocytic leukemia (CLL), multiple myeloma; 
non-Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e) (2005); see also 69 Fed. Reg. 31,882 (June 
8, 2004); 68 Fed. Reg. 59,540-42 (Oct. 16, 2003).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 68 Fed. Reg. 27,630-41 (May 20, 
2003).  Specifically, the Secretary has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for bone cancer.  See id at 27,632.

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death." 38 
C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 
U.S.C.A. §§ 1110 and 1112 (setting forth criteria for 
establishing service connection).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have "contributed substantially or materially" 
to death, "combined to cause death," or "aided or lent 
assistance to the production of death."  38 C.F.R. § 
3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 
393 (1994).

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303(a).  
In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The determination as to whether these 
Hickson requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a).

The appellant initially claimed that the veteran's colon 
cancer was a result of exposure to Agent Orange (herbicides) 
while serving in the Republic of Vietnam.

The veteran served on active duty from December 1967 to 
January 1969; which included duty in the Republic of Vietnam.  
However, in this case, the appellant has not presented 
competent medical evidence that the veteran was diagnosed 
with a disease or disorder associated with exposure to 
herbicides that caused or contributed to his demise.  There 
is no record of complaints of, or treatment for, or 
symptomatology consistent with any of the presumptive 
diseases due to exposure to herbicides during or after his 
active service.

There is no evidence of cancer in service, or within one year 
of service discharge as he was not diagnosed with it until 
many years after.  There is no competent medical diagnosis of 
soft tissue sarcoma.  Although the veteran served in Vietnam, 
there is no competent medical evidence linking his fatal 
condition to his period of service (to include on a 
presumptive basis due to exposure to herbicides) or otherwise 
relating the veteran's death to his period of service.  This 
is particularly so here, where colon cancer has specifically 
been rejected as being due to exposure to herbicides and 
there is no clinical evidence of sarcoma.

The appellant has alleged that the veteran's service 
connected PTSD caused his death because he denied and ignored 
his physical health because of his PTSD.  Service connection 
may be established on a secondary basis for a disability, 
shown to be proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  

The Board has carefully and sympathetically considered the 
appellant's contentions and conducted a thorough review of 
the claims file.  She alleges that the veteran avoided 
medical treatment due to his PTSD, and that had he taken 
advantage of earlier opportunities for colon cancer 
screening, his disease would not have been fatal.  Review of 
the records does show that, prior to the time cancer was 
diagnosed, the veteran at times neglected follow-up 
appointments or recommended laboratory testing.  Whether such 
can reasonably be attributed to PTSD is unknown.  At the same 
time, he did receive medical treatment for a variety of 
disorders over the years.  None of the medical records speak 
to symptoms of PTSD or suggest that this psychiatric 
disability led to a delay in screening, which in turn led to 
premature death.  Moreover, there is no indication that, once 
cancer was diagnosed, the veteran refused treatment or failed 
to make scheduled appointments.  In fact, medical records 
show that the veteran asked questions about his disease and 
sought therapy to kill cancer cells and not inhibit 
angiogenesis.  

The report of the November 2003 VA PTSD examination does not 
indicate any aversion to or avoidance of medical treatment, 
or refusal to seek medical treatment.  

The Board has also considered the opinion rendered by Gonzalo 
Araoz-Fraser, M.D., who referenced the veteran's medical 
records, concluding that the records showed the veteran had a 
distinct lack of regard for his health.  Dr. Araoz-Fraser, 
who is not identified as having specialized knowledge of 
psychiatry and who did not treat the veteran for psychiatric 
illness, did not opine that the veteran's death was the 
result of medical avoidance due to his service connected 
PTSD.  Without competent evidence that the veteran 
intentionally avoided medical care as a result of service 
connected PTSD, which unfortunately is not present in this 
case, discerning his motives for not seeking colon cancer 
screening at an earlier point in time would amount to delving 
into his mind.  Further, whether early testing would have 
saved the veteran's life is itself only a matter of 
speculation.  A medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty.  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Also, a medical opinion is 
inadequate when unsupported by clinical evidence.  

The Board has not overlooked the veteran's friends' written 
statements to VA or the appellant's personal hearing 
testimony, or the personal hearing testimony of the witness.  
Lay witnesses can testify as to the visible symptoms or 
manifestations of a disease or disability.  Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  As is the case with the 
appellant's assertions, these statements cannot be accepted, 
because the persons presenting them lack medical training.  
Although these persons are clearly sincere in their 
assertions, they are simply not qualified to make a medical 
judgment as to the connection between the veteran's death 
from colon cancer and his service connected PTSD.  The 
incapacity of such lay persons to provide evidence regarding 
medical matters is a legal principle that has been 
established by the United States Court of Appeals for 
Veterans Claims (Court).  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).
 
For these reasons, it is concluded that the evidence against 
the claim is more probative and of greater weight and, based 
on this evidence, the Board is constrained to find that 
service connection for the cause of the veteran's death is 
not warranted.  There is simply no competent, medical 
evidence that the service connected PTSD caused or aggravated 
the veteran's colon cancer, or contributed substantially or 
materially to cause his death.  

In reaching this decision the Board has considered the 
doctrine of granting the benefit of the doubt to the 
appellant but does not find that the evidence is 
approximately balanced such as to warrant its application.



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


